Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it is only 25 words long and a single sentence and thereby not in narrative form.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
Claims 13 and 14 recite that oxygen and nitrogen respectively “is present as an impurity of at most about”. This limitation will be interpreted as requiring oxygen and nitrogen to be present so long as they are within the amounts recited. Thus, a 0% amount of either oxygen or nitrogen would be outside the scope of the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savchenko et al. (RU 2079566C1 with provided Espacenet Machine Translation) hereinafter Savchenko. 
As to claims 1 - 12, Savchenko discloses titanium-based casting alloys used in the production of pipelines for corrosive environments where the alloy contains 4-20% Copper, 4-20% Iron, and the rest Titanium (Savchenko, abstract). Savchenko further discloses specific examples with reference to the claims as shown in the table below.
Element
Claim Limitation
(wt %)
Savchenko (6th example from top of only table) (wt %)
Copper
Claim 1: about 5 to about 33 %
Claim 2 and 10: about 13 to about 33 %
Claim 3 and 11: about 15 to about 30 %
Claim 4 and 12: about 17 to about 25 %
Claim 5: about 18 to about 22 %
18%
Iron
Claim 1: about 1 to about 8%
Claim 6: about 2 to about 7 %
Claim 7 and 10: about 3 to about 6 %
Claim 8, 11, and 12: about 3 to about 5 %
Claim 9: about 4%
4%
Titanium 
Balance
Titanium the rest (i.e. the balance, Savchenko, abstract)


Thus, Savchenko anticipates the claimed ranges.

As to claim 15, as Savchenko discloses an alloy with 18% Copper, 4% Iron, and rest titanium (Savchenko, Table; see also abstract), Savchenko discloses an alloy consisting of copper, iron and titanium and therefore anticipates the claim.

As to claims 16 – 20, as Savchenko discloses an alloy with 18% Copper, 4% Iron, and rest titanium (Savchenko, Table; see also abstract), that disclosed alloy would inherently have a solidus and liquidus temperature and that disclosed alloy cannot have mutually exclusive properties. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)). 
See also MPEP 2112.01(II): “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Thus, Savchenko discloses a titanium alloy with a solidus and liquidus temperature where the difference between those temperatures is 50, 100, 150, and 200 °C.

s 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savchenko with evidentiary reference to Cardoso et al. "Hexagonal martensite decomposition and phase precipitation in Ti–Cu alloys." Materials & Design 32.8-9 (2011): 4608-4613 hereinafter Cardoso (provided in applicant’s IDS) and Totten, George E.ASM Handbook Volume 4E - Heat Treating of Nonferrous Alloys - 25.1 The Titanium Atom. ASM International. (2016) hereinafter Totten.
As to claims 13 and 14, as noted above, Savchenko discloses an alloy with 18% Copper, 4% Iron, and the rest Titanium (Savchenko, Table; see also abstract). Since this alloy is produced by typical means (Savchenko, paragraph [0013]: melting in a vacuum induction furnace and poured into graphite molds) there would still inherently be small amounts of oxygen and nitrogen present in the alloy since oxygen and nitrogen are picked up in the alloying process from air, as well as being present even in “commercially pure” elemental raw materials, thereby meeting the claim limitation requiring their presence as impurities. Further as these claims require standard impurity amounts for titanium alloys, Savchenko meets this limitation by not showing amounts that exceed these maximums. 
Totten discloses many different “commercially pure” titaniums, all containing low amounts of oxygen and nitrogen, but specifically discloses ASTM grade 1 (UNS R50250) which includes 0.18% Oxygen and 0.03% Nitrogen (Totten, Table 10, pg. 493). Thus, when making an alloy using “pure” titanium, some amount of oxygen and nitrogen will be included in the resulting alloy. 
As further evidence of the common nature of the claimed impurity levels, Cardoso discloses a similar titanium alloy with 6.91% Copper, 0.209% Iron, and balance Titanium (Cardoso, Table 1, pg. 4609). Cardoso teaches an Oxygen impurity level of 0.207% and a Nitrogen impurity level of 0.012%. Thus, given the similarities between the production methods . 

Claims 1 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardoso.
As to claim 1 and 15, Cardoso discloses a titanium alloy composition in comparison to the claim limitations as shown in the table below.
Element
Claim Limitation
(wt %)
Cardoso, Table 1, pg. 4609
Copper
Claim 1: about 5 to about 33 %
6.91%
Iron
Claim 1: about 1 to about 8%
0.209%
Titanium 
Balance
Balance

The amounts of copper and titanium clearly anticipate the claim ranges. As the lower bound for Iron is about 1%, Cardoso is interpreted as meeting the claim limitation as 0.209% is close enough to 1% to be within the definition of “about”.

As to claims 13 and 14, Cardoso discloses an Oxygen impurity level of 0.207% and a Nitrogen impurity level of 0.012% (Cardoso, Table 1, pg. 4609).

As to claims 16-20, Cardoso discloses an alloy that meets the claim 1 limitations (see above table). That disclosed alloy would inherently have a solidus and liquidus temperature and that disclosed alloy cannot have mutually exclusive properties. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)). 
See also MPEP 2112.01(II): “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Thus, Cardoso discloses a titanium alloy with a solidus and liquidus temperature where the difference between those temperatures is 50, 100, 150, and 200 °C.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 








/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733